United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   December 17, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-50621
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JORGE SANCHEZ-CARRASCO,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. P-02-CR-00250-ALL
                       --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Relying on Blakely v. Washington, 124 S. Ct. 2531 (2004),

Jorge Sanchez-Carrasco argues that the district court erred by

imposing a sentence based on facts that were neither admitted nor

found by a jury beyond reasonable doubt.        The Government has

moved for summary affirmance in lieu of filing an appellee’s

brief because the issue is foreclosed in this circuit under

United States v. Pineiro, 377 F.3d 464 (5th Cir. 2004), petition

for cert. filed (U.S. July 14, 2004) (No. 04-5263).        The issue is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-50621
                                -2-

indeed foreclosed.   See Pineiro, 377 F.3d at 473.   Accordingly,

the Government’s motion is GRANTED, and the judgment of the

district court is AFFIRMED.